Interim Decision #2130

MATTER OF YUEN
In

Visa Petition Proceedings
A-19458534

Decided 51/ Beard March 13, 1972
Beneficiary, who was born in China in 1950, allegedly adopted there in 1956, in
absentia, when the adoptive parents were both permanent residents of this
country, and who did not become a member of their household until he visited
the United States in 1968 at age 18, is denied preference classification under
section 203(a)(1), Immigration and Nationality Act, as amended, as an unmarried son, since (1) a true parental relationship was not created before age 14 so
as to constitute an adoption within the meaning of section 101(bX1XE) of the
Act; (2) there is no showing that the State of New York, of which the adoptive
parents were residents at the time of the claimed adoption, recognizes the
validity of the adoption; and (3) there is doubt as to the bona fides of the
adoption since beneficiary is the blood nephew of the petitioner, a written
agreement of the adoption was never produced, and the only supporting
evidence is the uncorroborated affidavit of the petitoner.
ON BEHALF OF PETITIONER:

Elmer Fried, Esquire
515 Madison Avenue
New York, New York 10022

The United States citizen petitioner applied for immediate
relative status for the beneficiary as his adopted child under
section 201(b) of the Immigration and Nationality Act. The District
Director denied the application in an order dated May 14, 1971, and
the petitioner appeals from that order. The appeal will be dismissed.
The beneficiary is an unmarried male who was born in the
Peoples Republic of China on March 9, 1950. The petitioner claims
that he is his adopted son. The petitioner's affidavit recites the
following facts: (I) he was born in China in 1899; (2) he lived in the

United States since 1915; (3) he visited China in 1933 and got
married there; (4) he then returned to the United States; (5) his
wife remained in China until 1950, when she fled to Hong Kong; (6)
in 1956 the wife entered the United States as an alien lawfully
admitted for permanent residence; ('7) an adoption of the beneficiary purportedly occurred in the Peoples Republic of China on
September 12, 1956; (8) an adoption agreement was allegedly

71

Interim Decision #2130
executed but no copy of it is available; (9) at some undisclosed time
after 1956 the beneficiary was taken to Hong Kong where he
resided with his sister and the petitioner's mother-in-law (possibly
the beneficiary's grandmother) until 1968; (10) on October 5, 1968
the beneficiary came to the United States for a visit and has
resided with the petitioner and his wife ever since; and (11) on
January 13, 1971, before the beneficiary attained the age of 21 years,
the present petition was filed.
The petition was evidently filed to accord the beneficiary immediate relative status as a "child" under section 201(b) of the Act.
Section 101(bX1) defines a "child" to mean an unmarried person
under the age of 21 years. On May 14; 1971, the date of the District
Director's decision, the beneficiary was over 21 years of age.
Immediate relative status under section 201(b) was no longer
available to the beneficiary once he passed his twenty-first birthday, since he no longer was the "child" of a United States citizen.
The District Director apparently treated the petition as one to
accord the beneficiary preference status as an unmarried son
under section 203(a)(1) of the Act. We agree with the District
Director that this was the correct way to consider the present
petition.
There is no definition of "son" in the Immigration and Nationality Act, but "child" is defined in section 101(b)(1XE) to include a child
adopted while under the age of 14 years if the child has thereafter
been in the legal custody of, and has resided with, the adopting
parent or parents for at least two years. This Board has held in a
prior precedent decision that aliens adopted by United States
citizens are not eligible for preference status as a "son" or
"daughter" unless they were adopted in conformity with section
101(bX1XE), Matter of P—, 8 I. & N. Dec. 527 (BIA, 1960). See also
Matter of Calronictinzctna, 12 I. & N. Dec. 47 (BIA, 1967). Hence, the
benefit of section 203(a)(1) is not available to the beneficiary unless
prior to his twenty-first birthday he would have come within the
definition of adopted child set forth in section 101(b)(1XE).
The definition of "child" contained in section 101(b)(1) did not
extend to an adopted child until section 101(b)(1XE) was added by
the Act of September 11, 1957 (71 Stat. 639). The amendment was
designed to prevent hardship and to keep families together. At the
same time Congress desired to prevent the recognition of ad hoc
adoptions made only for the purpose of circumventing the immigration laws. In conformity with the intent of Congress, we have
held that an adoptive relationship relied upon to support the
granting of a petition for visa preference must rest upon a valid
subsisting adoption, Matter of Chan, 12 I. & N. Dec. 513 (BIA, 1967).
In another decision, unfortunately unpublished, we sustained the
72

Interim Decision #2130
denial of a preference petition where the beneficiary had not come
under the parental control of the petitioner but had continued to
reside in the home of her natural parents, Matter of Chapralis,
A-14922517 (unreported, BIA, October 24, 1967). In that case we
found that the existence of an adoption in the ordinary legal sense
of the term had not been established. We take note of the fart that
Bouvier's Law Dictionary, 3rd edition, defines adoption as: "The act
by which a Person takes the child of another into his family, and
treats him as his own."
In the preent case the beneficiary left his birthplace in China
sometime after the alleged adoption occurred and went to Hong
Kong, where he resided with his sister and another woman, the
petitioner's mother-in-law. He remained in Hong Kong until 1968,
when he came to the United State as a visitor. Since that time he
has been living with the petitioner and the petitioner's wife. At no
time between the date of the purported adoption and his fourteenth birthday did the beneficiary spend any time in the same
country as the petitioner or his wife. He was eighteen years of age
when he finally reached them in 1968. It cannot be said that, prior
to the time he attained the age of fourteen years, the beneficiary
actually entered the family or household of the petitioner. On the

basis of these facts we are unable to find that a true parental
relationship was created before the age of 14 years. Therefore, we
cannot find that an adoption occurred within the comtemplation of
section 101(b)(1)(E) of the Act.
In the present case the beneficiary was purportedly adopted in
the Peoples Republic of China at a time when the petitioner and
his wife were both permanent residents of the United States. The
petitioner claims that there was an adoption by his wife, in
absentia, with his approval. In an earlier decision, involving the
adoption of a child residing in Portugal by a United States citizen

residing in New Jersey, which adoption was effected in the
Portuguese consulate in New York City, we refused to recognize
the adoption for immigration purposes in the absence of any
showing that the adoption would be recognized as valid by either
the State of New York or the State of New Jersey, Matter of B—, 5
I. & N. Dec. 733 (BIA, 1954). We realize that in the present case the
question as to the extraterritorial effect to be given a foreign
adoption law has not been raised. Nevertheless, we believe that
the principle set forth in Matter of B—, supra, applies to the
present case as well. The facts in the present case present an even
weaker case in favor of the validity of the adoption than in Matter
of B—, supra. Accordingly, since the petitioner and his wife were
apparently residents of New York State at the time of the claimed
adoption, we cannot accept the adoption as valid for immigration
73

Interim Decision #2130
purposes because there is no showing that the State of New York
recognizes the validity of the adoption.
Furthermore, the fact that the beneficiary is the blood nephew
of the petitioner, coupled with the fact that a written agreement of
adoption was never produced raises doubt as to the bona fides of
the adoption. We also note that the file contains no evidence in
support of the adoption other than the uncorroborated affidavit of
the petitioner. The petitioner has failed to explain away the doubt
present in this case and the file contains insufficient evidence to
prove the existence of any adoption.
The District Director denied the petition for a different reason,
namely, on the ground that "customary adoption cannot have
occurred in Mainland China since May 1, 1950 as all previous laws
were abrogated and no provisions for adoption have since been
created by the Government in power." We need not delve into this
question since we dispose of this appeal on the other grounds set
forth above.
Although for different reasons than the one given by the
District Director, we hold that the District Director was correct in
finding that the petitioner has not borne the burden of establishing that the beneficiary is an adopted child under section 201(b) or
an unmarried adopted son for purposes of section 203(a)(1). Therefore, the beneficiary is not eligible for either immediate relative or
preference status under those sections of the Act. The appeal
accordingly will be dismissed and the following order will be
entered.
ORDER: The appeal is dismissed.

74

